                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    CHARLES TALBERT                               CIVIL ACTION

                      v.                          NO. 18-5112

    CORRECTIONAL DENTAL
    ASSOCIATES, et al.

                                            ORDER

        AND NOW, this 16th day of September 2019, upon considering Defendants Dr. Kalu's,

Physician Assistant Shellenberger's and Nurse Horne's Motion to dismiss (ECF Doc. No. 59), and

for reasons in the accompanying Memorandum, it is ORDERED the Defendants' Motion to

dismiss (ECF Doc. No. 59) is DENIED without prejudice to allow the prose Plaintiff to amend

on or before October 16, 2019 one more time to plead deliberative indifference by the medical

professionals should he wish to pursue claims against them. 1




1 The pro se Plaintiff has yet to effectively serve other medical professionals including Dr.
Schneider, Dr. Patel, Dr. Young and Correctional Dental Associates. We now provide the prose
Plaintiff an opportunity to replead these specific deliberative indifference claims against these
unserved medical providers if possible consistent with the accompanying Memorandum.
